Citation Nr: 0330497	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  92-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for additional disability 
resulting from lung cancer surgery at a VA facility in 
February 1990, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The veteran has testified before the Board in April 1992 and 
September 1996.  Transcripts of the hearings are of record.  
This case was remanded by the Board in May 1992, May 1996, 
January 1997, November 1999, and January 2003.


FINDINGS OF FACT

1.  In February 1990, the veteran was evaluated at a VA 
hospital for an enlarging left upper lobe apical mass; she 
consented to a left upper lobe lobectomy with chest wall 
resection, to include removal of ribs and nerves.

2.  Prior to the surgery, the appellant thought that the 
tumor was small; that she would be able to resume a normal 
life within a few months; and that the only complications 
might be some tingling in the left arm and a slight 
droopiness of the left eye.

3.  At the time of surgery in February 1990, the veteran was 
found to have extensive lung cancer with dense adherence to 
the chest wall and intercostal musculature; wide resection 
around the tumor to ensure an adequate margin of normal 
tissue was obligatory to create the most potential for cure 
and to prevent recurrence; thus, the first three ribs on the 
left side were removed and the T-1 nerve root was resected.

4.  In January 1991, the veteran filed a claim for benefits 
under § 1151, maintaining that the surgery had left her 
crippled and misshapen, as well as totally disabled because 
of chronic debilitating pain.

5.  The law in effect at the time of the veteran's surgery 
and claim, as interpreted by the Supreme Court, provided that 
she would be entitled to compensation for the unintended but 
foreseeable results of medical treatment but not for the 
necessary consequences, that is those injuries that are the 
certain, or perhaps the very nearly certain, result of proper 
medical treatment.

6.  The following have been identified by medical 
professionals as the certain or very nearly certain results 
of removal of the left upper lobe with chest wall resection, 
removal of the first three ribs on the left side, and 
resection of the T-1 nerve root:

?	Deformity of the chest wall due to loss of bone and 
muscle;
?	Pain with post-operative causalgia of the left shoulder 
and T-1 distribution;
?	The head bearing to the right and difficulty rotating 
the head;
?	Loss of normal use of the shoulder;
?	Drooping and impingement of the left rib cage;
?	Prominence of the scapula.

7.  In October 2001, a VA physician opined that "most 
patients" develop Horner's syndrome; that the veteran's 
scoliosis was a well known result of high chest wall 
resections; and that the complications she sustained were 
seen in a "significant portion" of the patients who needed 
to have such resections -- all of these statements identify 
foreseeable, but not certain, results of the surgery and tend 
to support the veteran's claim.

8.  In March 2003, a thoracic surgeon opined that chronic 
pain involving the left upper extremity (T-1 territory), left 
neck, left thorax (ribs), and left shoulder as well as loss 
of function due to the pain, were "anticipated residuals" 
of the surgical procedure -- "anticipated" is equivalent to 
"contemplated or foreseeable," but not certain.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the requirements for compensation under 38 U.S.C.A. § 1151 
have been met for Horner's syndrome, scoliosis, chronic pain 
involving the left upper extremity (T-1 territory), left 
neck, left thorax (ribs), and left shoulder as well as loss 
of function due to the pain.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.358 (1991); Brown v. Gardner, 
115 S. Ct. 552 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that she is entitled to 
benefits under § 1151 for additional disability as a result 
of surgery undertaken at a VA facility in February 1990.  She 
asserts that she overdosed on drugs while hospitalized, 
experienced sores and infection from adhesive tape, had a bad 
yeast infection, the physicians were unkind, that she was 
sent home too early, that she has experienced chronic, 
debilitating pain, has lost the ability to perspire on the 
left side, has residual scarring, developed scoliosis of the 
spine due to rib removal, had damage to the nerves, became 
addicted to pain medication, had healthy lymph nodes removed, 
and was not prepared for the extensive residuals from the 
surgery.  She contends that the surgery has left her crippled 
and misshapen.

Legal Criteria.  At the time the veteran filed her claim in 
January 1991, the provisions of 38 U.S.C.A. § 1151 provided 
that she would be entitled to additional compensation if she 
was injured as a consequence of VA hospitalization or 
treatment, and such injury or aggravation resulted in 
additional disability.  38 U.S.C.A. § 1151 (West 1991).  
Specifically, in pertinent part, 38 U.S.C.A. § 1151 provided 
that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, that a veteran 
must prove the he or she suffered a disability, disease, or 
injury, or aggravation thereof, as the result of a specified 
VA service, and not merely coincidental with it.  38 C.F.R. § 
3.358(c)(1).  Furthermore, the regulation provided that VA 
will not pay compensation for "the continuance or natural 
progress" of a disease or injury treated by the VA.  Id. § 
3.358(b)(2).  The regulation also required the veteran to 
prove additionally that the VA treatment was faulty or that 
an accident occurred during treatment:

Compensation is not payable for either 
the contemplated or foreseeable after 
results of approved medical or surgical 
care properly administered, no matter how 
remote, in the absence of a showing that 
additional disability or death 
proximately resulted through 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instances of indicated fault on the part 
of the Department of Veterans Affairs.  
However, compensation is payable in the 
event of the occurrence of an "accident" 
(an unforeseen, untoward event), causing 
additional disability or death 
proximately resulting from Department of 
Veterans Affairs hospitalization or 
medical or surgical care. 

38 C.F.R. § 3.358(c)(3) (1991).

Unlike the regulation, the statute did not on its face 
include an element of VA fault or accident as a condition to 
compensation.  In a decision dated in December 1994, the 
United States Supreme Court affirmed decisions of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (the Veterans Claims 
Court) and the Federal Court of Appeals, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection and that the 
elements of fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 115 
(1994). 

In the Gardner decision, the Supreme Court held that VA's 
interpretation of 38 U.S.C. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  Specifically, in 
footnote 3 of its opinion, the Supreme Court stated the 
following:

We do not, of course, intend to cast any 
doubt on the regulations insofar as they 
exclude coverage for incidents of a 
disease's or injury's natural 
progression, occurring after the date of 
treatment.  See 38 C.F.R. § 3.358(b)(2) 
(1993).  VA's action is not the cause of 
the disability in those situations.  Nor 
do we intend to exclude application of 
the doctrine volenti non fit injuria.  
See generally M. Bigelow, Law of Torts 
39-43 (8th ed. 1907).  It would be 
unreasonable, for example, to believe 
that Congress intended to compensate 
veterans for the necessary consequences 
of treatment to which they consented 
(i.e., compensating a veteran who 
consents to the amputation of a 
gangrenous limb for the loss of the limb.

Gardner, 115 S.Ct. at 556 n.3.

Thereafter, VA sought an opinion from the Attorney General of 
the United States as to the scope of the exclusion from § 
1151 coverage contemplated by the Gardner opinion.  The 
requested opinion from the Department of Justice's Office of 
Legal Counsel, dated January 20, 1995, concluded that the 
Court intended to recognize only a narrow exclusion, confined 
to injuries that are the necessary, or at most, the close-to-
certain results of medical treatment.  The Attorney General 
focused on the exclusion taken up by the Court in the above 
cited footnote.  

First, the Attorney General held that the Court did not 
intend to exclude from § 1151 coverage those injuries that 
are the unintended but foreseeable results of medical 
treatment.  It was noted that the Supreme Court in Gardner 
held 

that § 1151 does not authorize an 
exclusion for "contemplated or 
foreseeable" results of non-negligent 
treatment, or put conversely, that § 1151 
requires compensation for injuries 
resulting from medical treatment even if 
such injuries were reasonably possible 
consequences of treatment.

The Attorney General held that it is probable that the 
Court's intent in footnote 3 simply was to ratify the 
noncontroversial proposition advanced jointly by the parties:  
that § 1151 does not authorize compensation for the 
"necessary consequences" of treatment to which veterans 
consent, and that this "necessary consequences" exclusion 
was distinct from and significantly narrower than one 
tracking the doctrine of assumption of risk.

While holding that footnote 3 excludes from § 1151 coverage 
those injuries certain to result from careful medical 
treatment, the Attorney General stated that footnote 3 
perhaps may bear a slightly broader reading:

There may be some injuries so nearly 
certain to result from treatment that, 
though neither absolutely necessary nor 
desired consequences, they can be deemed 
intended or expected in close to the same 
way as loss of a limb after amputation is 
expected or intended.  Extension of the 
"necessary consequences" exclusion 
beyond this class of injuries, however, 
does not appear to be warranted by 
footnote 3.

The Attorney General noted that an assumption of risk 
exclusion in theory might operate more narrowly as it would 
extend only to those foreseeable risks of which a patient had 
knowledge; it would not be enough that the risk be 
objectively foreseeable, or foreseeable from the doctor's 
perspective, if it were not actually foreseen by the patient.  
However, the Attorney General stated

In practice, however, because VA patients 
are advised and hence have knowledge of 
all "reasonably foreseeable associated 
risks" of treatment, see 38 C.F.R. 
§ 17.34(b), an assumption of risk 
exclusion . . . would exclude from 
coverage most, if not all, of the same 
"foreseeable results" of proper care. . 
. .

The Attorney General concluded as follows:

. . . we believe the footnote itself is 
read most accurately as excluding from 
coverage under § 1151 only those injuries 
that are the certain, or perhaps the very 
nearly certain, result of proper medical 
treatment  This reading is supported 
significantly by the fact that a broader 
exclusion, essentially incorporating an 
assumption of risk defense, would be 
difficult to reconcile with the Gardner 
Court's rejection of the government's 
argument that no compensation is 
authorized for the foreseeable results of 
careful treatment.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The provisions of 
38 C.F.R. § 3.358(c)(3) were amended to remove the "fault" 
requirement which was struck down by the Supreme Court and to 
implement the Attorney General's interpretation of the 
exclusion from § 1151 coverage contemplated by the Gardner 
opinion.  As of March 1995, the provisions of 38 C.F.R. § 
3.358(c)(3) provided:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or 	intended to 
result from a treatment will not be 
considered uncertain or unintended solely 
because it had not been determined at the 
time consent was given whether that 
treatment would in fact be administered.

Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 2002).  As the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed before October 1997, her claim must be adjudicated 
under the provisions of Section 1151 as they existed prior to 
that date.  VAOPGCPREC 40-97 (December 31, 1997).

Under the benefit of the doubt doctrine, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Background.  VA medical records reflect that the veteran was 
admitted to the VA Medical Center in Walla Walla, Washington, 
in January 1990 with a chief complaint of a lung mass.  It 
was noted that she had smoked a pack-and-a-half of cigarettes 
per day for many, many years.  She developed a non-
productive, hacking kind of a cough in June 1989.  After 
multiple courses of antibiotics, this had not improved.  In 
fact, it had progressed somewhat.  She had a chest film in 
November 1989 which revealed bilateral apical densities, more 
marked on the left side.  She had a follow-up chest film 
which showed an enlarging left apical mass lesion and she was 
admitted for further evaluation.  Following evaluation of the 
lung mass, she was transferred to the VA Medical Center in 
Portland, Oregon, on February 7, 1990, with an assessment of 
apical left lung mass.

Medical records from the Portland VA Medical Center reflect 
that upon her admission in February 1990 for evaluation of 
left upper lobe lung mass, it was noted that she had been 
found to have an enlarging left upper lobe, apical mass.  A 
CT scan demonstrated probable involvement of the first two 
ribs, with no definite mediastinal adenopathy.  She was 
scheduled for a left upper lobectomy.  She was advised of the 
risks and benefits of surgery and consented to go ahead with 
the left upper lobectomy and chest wall resection.  Of record 
is Standard Form 522 entitled "Request For Administration of 
Anesthesia And For Performance of Operations and Other 
Procedures," signed by the veteran on February 19, 1990.  
The identification of the operation or procedure was listed 
as:  "Resection of Left Upper Lobe Tumor with chest wall 
resection, bronchoscopy."  The form further described the 
surgery as "Removal of tumor of Left Lung including ribs and 
nerves, Exam Lungs with a scope."  The consent form 
indicates that she was informed of the nature and extent of 
the operation, possible alternative methods of treatment, the 
risks involved, and possible complications.  VA medical 
records also include a Progress Note, also dated February 19, 
1990, in which a VA physician reported that he would proceed 
with left upper lobe lobectomy and chest wall resection the 
next day.  The physician stated that the veteran understood 
the procedure and the risks, including the risks of death, 
infection, bleeding, left upper lobe nerve injury, and 
bronchopleural fistula.  The physician stated that all 
questions had been answered and the veteran understood the 
alternatives and consented to the surgery.

At surgery on February 20, 1990, the veteran was found to 
have a large apical tumor with dense adherence to the apex of 
the chest wall.  The tumor was adherent to the second 
intercostal musculature, therefore a left upper lobectomy was 
performed with en bloc resection of the first three ribs on 
the left side.  The nerve root at T1 was taken with the 
specimen.  Chest x-ray following her operation showed 
progressive collapse of the left lower lobe over several 
days.  Vigorous attempts at pulmonary toilet were 
unsuccessful in expanding the lobe and she required 
bronchoscopy.  Following bronchoscopy, the left lower lobe 
completed its expansion.  Because of the great difficulties 
with pain control and inducing an adequate cough, she became 
very dissatisfied with the interaction between her physicians 
and herself.  Her condition at discharge was good.  Her final 
pathologic diagnosis was of a large cell undifferentiated 
carcinoma, invasive of the chest wall.  She was discharged 
from the hospital on March 7, 1990.

In a statement dated in January 1991, the veteran filed a 
claim for compensation based upon residuals of surgery for a 
mass in her left lung performed at a VA facility in February 
1990.  She asserted that she received inadequate care and 
that the surgery, mostly done by a resident, had left her 
nearly an invalid.  She noted that she had known many person 
who had a lung removed and were able to resume a normal life 
but that she would never be able to do so because of damage 
done to her body.  The veteran stated that the residual 
damage from the surgery included the following:

1.	A large and painful swelling under her left arm;
2.	Left rib cage was pulled out at the bottom;
3.	Spine was pulled to the right at the top resulting in 
neck pain;
4.	Major nerves were damaged causing extreme sharp pains 
in the shoulder and upper arm;
5.	Lost of some sight in her left eye, possibly from 
drooping lid due to nerve damage; and 
6.	Inability to perspire on the left side.

A report of a VA examination conducted in February 1992 
reflects that the veteran was a very pleasant, very amiable 
and good-natured person who came to the examining area with 
no abnormality of gait or ambulation.  She was noted to be 
protecting her left arm and her neck as she walked.  
Examination revealed that the veteran's head seemed to be 
displaced to the right of the midline of the trunk with an 
angulation of 35 degrees of the neck.  There was a very 
noticeable depression of the superior aspect of the left 
clavicle and beneath the clavicle.  Viewed from the 
posterior, the veteran had a very marked scoliosis with the 
curve to the right.  The rib cage was tilted to the left with 
the left rib cage almost touching the rim of the pelvis on 
the left.  She had decreased grasp and decreased pinch on the 
left in the hand and there was also diminished biceps power.  
There was a deep depression in the area between the 
sternocleidomastoid and the trapezius muscles on the left.  
Abduction of the left arm against resistance was markedly 
decreased.  Flexion and extension of the left upper extremity 
was quite markedly decreased.  The examiner noted the 
following:

These kinds of problems are sometimes 
encountered with surgery in the upper 
chest area.  It is quite often seen, as 
was well known in the past, when 
tubercular lesions were removed from the 
apices of the lungs, it was not uncommon 
to have problems with the neck and 
shoulder on the side of the surgery.

The following diagnosis was given:  surgical procedure, chest 
surgery, pulmonary malignancy with loss of neck muscles and 
subsequent cervicothoracic scoliosis.  Pain on a mechanical-
positional basis was also noted.

The veteran was accorded an examination for disability 
evaluation purposes by a consultant in neurology in March 
1992.  The examiner noted that a very large superior left 
sulcus tumor invading the first and second ribs had been 
removed in February 1990.  The tumor was adherent to the 
second intercostal musculature and involved the T-1 
intercostal nerve root, which was transected.  The 
examination resulted in the following diagnoses:

1.	Left Horner's syndrome;
2.	Left T-1 distribution causalgic syndrome;
3.	Possible vascular thoracic outlet syndrome; and
4.	Structural changes of the left thoracic outlet and 
shoulder with muscle weakness but no other muscle 
disorder.

The examiner indicated that it was not clear whether the 
veteran's postoperative causalgic syndrome with left Horner's 
syndrome was due to infiltration of tumor or whether it was 
due to the "necessary surgical procedure."

In April 1992, the veteran and one of her daughters testified 
before a Member of the Board at the Seattle RO.  The veteran 
testified that she was in pain all the time and unable to 
work.  She reported that some days she was unable to get out 
of bed and that she spent 50 percent of her time "down."  
She stated that before the surgery she was not told what the 
outcome of the surgery would be, that she was never told to 
expect what happened to her because she did not think the 
doctors expected this to happen.  She stated that she was 
told that she would be able to resume a normal life after 10 
to 12 months, but that she was unable to stand except for 
very short periods and was not able to live a normal life at 
all.  The veteran's daughter stated that the intern who did 
the surgery was very rude and arrogant and was not willing to 
answer their questions prior to the surgery.  When asked what 
kind of complications might result from the surgery, the 
doctor stated that there might be some tingling in the left 
arm and maybe a slight droopiness of the left eye.

In a letter dated in May 1992, an official at the Board 
informed the veteran VA had imposed a stay in the 
consideration of claims for benefits under 38 U.S.C.A. § 1151 
because of the Gardner case.  She was informed that her case 
was being returned to the RO until further appellate action 
in the Gardner case was finished.  As noted above, in 
December 1994 the United States Supreme Court entered a 
decision in the Gardner case.  See Brown v. Gardner, 513 U.S. 
115 (1994). 

A June 1995 medical opinion reflected that the veteran had an 
intended aggressive lung and chest wall surgery in February 
1990 with a left upper lobectomy with en block resection of 
the first through third ribs.  The reviewing physician stated 
that inasmuch as the pathology report showed that the tumor 
extended to the pleural surface with attachment to the 
underlying muscles and ribs, resection of all of this 
material was obligatory to create the most potential for 
cure.  He indicated that the residual chest wall deformity 
and loss of muscle bulk of the left thoracic outlet and left 
upper chest was a "necessary consequence" of surgery.  He 
also reported that the resection of the T-1 nerve root was 
required due to tumor involvement.  He concluded that the 
veteran's residual chest wall deformity due to loss of bone 
and muscle and pain with post-operative causalgia of the left 
shoulder and T-1 distribution was a "necessary consequence" 
of surgery for an "extensive lung cancer involving the lung 
and the chest wall." 

In April 1996, the Board notified the veteran that the Member 
of the Board who had conducted the hearing in April 1992 was 
no longer employed by the Board.  The veteran requested 
another hearing.  In September 1996, the veteran testified 
before the undersigned Member of the Board.  The veteran 
indicated that her spine was curved so badly that her neck 
and head were forever tilted to the right and that she was in 
constant pain.  The veteran testified that the doctor told 
her prior to the surgery that she would be fine within 6 to 8 
months.  She reported that her current symptoms included 
constant pain.  Her neck, spine and torso were twisted and 
tilted to one side.  Her left side, including the inner arm, 
was extremely sensitive to touch.  She walked with a strange 
gait now because her rib cage on the left had slipped down 
and touched her pelvic bone.  She was unable to sleep well 
and had to sleep on her right side, curled up with pillows to 
keep her left arm even with her body.  Her shoulder blade was 
pulling away from the muscles on the left side and stuck out.  
She testified that the doctor never advised her of any of 
these possible complications prior to the surgery.

In a statement received in October 1996, a VA physician 
provided the following diagnoses:

1.	Chronic pain, left upper back, neck, peri-scapular and 
arm areas after left upper lobectomy with 3 rib 
resection for large cell cancer;
2.	Migraine;
3.	Pain left lower rib cage due to ileocostal friction 
syndrome;
4.	Depression and anxiety post surgeries;
5.	Status post surgery for melanoma, right upper arm, 1974; 
and
6.	Status post left modified mastectomy with axillary nodes 
resection, August 25, 1995.

In January 1997, the appeal was again before the Board.  At 
that time the Board noted that the appeal had been subjected 
to a VA-wide stay of cases affected by Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S. Ct. 552 (1994).  The Board pointed out that 
in December 1994, the United States Supreme Court held that 
VA was not authorized by 38 U.S.C.A. § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of 
non-negligent medical treatment and that a subsequent opinion 
from the Attorney General held that according to the Supreme 
Court's decision only those injuries that are the certain, or 
perhaps the very nearly certain, result of proper medical 
treatment can be excluded from coverage under § 1151.  The 
Board noted that the veteran recalled that prior to surgery, 
she was told that there was a possibility that two ribs might 
be removed, that there might be nerve involvement, and that 
lymph nodes could be involved as well.  She also remembered 
being told that she might have left arm numbness and that her 
left eyelid might droop.  Further, she states that she was 
told that recuperation could take as long as a year, but that 
she would be back to her normal activities afterwards.  
Documents relating to the veteran's informed consent were not 
associated with the claims file.  Because of uncertainty as 
to what consequences, known and possible, the veteran was 
informed of prior to surgery, the changes in the criteria for 
entitlement to compensation for additional disability 
resulting from the surgery, and the disparity of opinions 
expressed regarding the relationship between the veteran's 
surgery and her current disabilities, the Board remanded the 
case in order to obtain all records relating to the veteran's 
treatment for her lung cancer in 1990, to include all 
documents relating to consent the veteran gave for surgery; 
and for the RO to arrange for the veteran to be scheduled for 
an examination by a thoracic surgeon.  The thoracic surgeon 
was directed to render opinions as to the following:

a.  What disabilities does the veteran suffer from which 
are residuals of the medical treatment rendered in 
February and March 1990?

b.  Of the conditions identified above, which 
disabilities were the certain, or perhaps the very 
nearly certain, result of proper medical treatment?

A March 1997 VA examination report reflects that at that 
time, the examiner reviewed the veteran's medical history, 
described her complaints of a crooked neck, marked pain 
sensitivity on the upper left extremity, a prominent left 
scapula, swelling and pain in the left axillary region, a 
dropped left rib cage, an inability to use her left side as 
she used to, and loss of the ability to turn her head to the 
left.  After a physical examination, he summarized her 
disabilities as head and upper back list to the right, 
weakness and limitation of motion of the left upper 
extremity, marked sensitivity and pain of the inner aspect of 
the left upper extremity, prominent left scapula with 
sensitivity to pressure, lowered left rib cage riding on the 
iliac crest, soft and tender swelling of the left lower 
axillary region, and pain problems of the neck and left 
shoulder region.  

The examiner explained that the loss of the ribs with muscle 
attachments was involved with the head bearing to the right 
and difficulty rotating, normal use of the shoulder, and 
drooping and impingement of the left rib cage.  He reported 
that muscle attachments to the scapula were also 
"necessarily" severed leading to its prominence.  The 
axillary swelling was likely due to lymphedema, which could 
well occur within the operation that the veteran had, and the 
arm sensitivity was from the sacrifice of the T-1 nerve.  He 
believed that the pain in her neck and left side were mainly 
secondary to postural factors and disuse.  He related that 
"it would not be unexpected for the veteran to have a rather 
stormy postoperative course considering the operation 
required."  He reflected that the first principle of cancer 
operation was to resect (cut) widely enough around the tumor 
to ensure an adequate margin of normal tissue around the 
tumor so as to prevent recurrence.  He found that this 
principle was followed in the veteran's case and concluded 
that "her disabilities are for the very most part, certain 
and to a much less degree, very nearly certain, to be the 
result of proper medical treatment."  The examiner 
identified the veteran's various post-operative symptoms for 
which she claims compensation and concluded that her symptoms 
"would not be unexpected."

In April 1997 color photographs were added to the record 
which had apparently been taken in connection with the March 
1997 examination.  The photographs document the condition of 
the veteran's neck and upper back.

In a remand issued in November 1999, the Board noted that the 
veteran had not been accorded an examination by a thoracic 
surgeon.  The case was again remanded to accord the veteran 
an examination by a thoracic surgeon.

In October 2001 a VA physician reviewed the information in 
the veteran's claims folder and reported that it was "not 
uncommon" for patients who sustain Pancoast-type resections 
involving ribs 1, 2, and 3 to sustain significant amounts of 
post-thoracotomy pain and discomfort.  He also noted that the 
division of the T-1 nerve was standard for this type of 
surgery and that most patients develop Horner's syndrome, 
which was a reflection of the high sympathetectomy as a 
result of the resection.  He also noted that the veteran 
complained of having lymph nodes removed even though there 
was no cancer in the nodes but indicated that the standard of 
care required actual resection of the nodes to know whether 
any cancer existed.  He did not believe that having nodes 
resected had caused the veteran any of her problems.  He 
revealed that the scoliosis described by many of the 
veteran's physicians was a well known result of high chest 
wall resections, which involved a resection of the first rib.  
He concluded that the veteran had very appropriate standard 
of care and that the "complications" she sustained were 
seen in a "significant portion" of the patients who needed 
to have such resections. 

In a statement dated in December 2001, the veteran stated the 
following conditions were not normal and expected conditions 
from a removal of an upper lobe of the lung:

1.	Left rib cage laying on pelvic bone;
2.	Left shoulder bone sticking way out;
3.	Neck so crooked that it sit at about a 30 to 35 degree 
tilt to the right.

In an informal conference report dated in May 2002, the 
Decision Review Officer at the RO noted that the veteran had 
indicated her belief that she should have been accorded a 
face-to-face examination with the thoracic surgeon.  The DRO 
reported that he had contacted the VA medical center and that 
the thoracic surgeon would either request a new examination 
so a face-to-face study could be made or provide an addendum 
to explain the lack of necessity for such an examination.

In a statement dated in August 2002, thoracic surgeon who had 
prepared the opinion completed in October 2001, made the 
following statement:

My opinions were based upon a thorough 
review of pertinent surgical reports and 
other medical records relevant to the 
veteran's claim, dating from the time of 
the procedure of concern and including 
several years of subsequent medical 
follow-up.  The records were 
comprehensive and in my opinion adequate 
upon which to base my opinions.  I did 
not, and do not, believe that a current 
physical evaluation of the veteran would 
in any way contribute to, or alter, the 
opinion expressed in my 10-15-01 
dictation.

In December 2002, the veteran submitted photographs to 
document her physical condition.

In January 2003, the Board noted that the RO had referred the 
records in this case to a thoracic surgeon who offered an 
opinion in October 2001 based upon review of the records.  
The veteran argued that a fair assessment of her residual 
disabilities can not be determined absent a physical 
examination.  She requested that she be scheduled for a 
physical examination and indicated her willingness to report 
as required.  The Board again remanded the case to accord the 
veteran an examination by a thoracic surgeon.

In March 2003 the veteran was accorded an examination by a 
thoracic surgeon specifically to address the issue on appeal.  
The examiner noted that he had spent 50 minutes with the 
veteran reviewing her personal history and conducting a 
physical examination for all the residuals resulting from her 
1990 left upper lobectomy and chest wall resection for a 
left-sided Pancoast tumor.  He indicated that he had reviewed 
all pertinent document from all volumes of the claims file.  
He described the residuals as chronic pain involving the left 
upper extremity (T-1 territory), left neck, left thorax 
(ribs), and left shoulder as well as loss of function due to 
the pain.  His diagnosis was musculo-skeletal and 
neurological residuals of left thoracotomy with rib resection 
(including ribs 1 and 2) and left upper lobectomy performed 
in 1990 for the surgical treatment of a left upper lobe 
Pancoast pulmonary malignancy.  He concluded that the above 
symptoms and functional impairments were "anticipated 
residuals" of the surgical procedure which was necessary and 
appropriate for the successful treatment of the malignancy 
involved.  


Analysis.  Initially, the Board holds that the veteran 
suffers from additional disability as a result of the 
February 1990 surgery at a VA medical facility, to include 
chronic debilitating pain.

However, to the extent that the veteran reports that she 
overdosed on drugs while hospitalized, developed sores and 
infections due to adhesive tape, had a yeast infection, felt 
that the physicians were unkind, had healthy lymph nodes 
removed, and was sent home too early, the Board accepts the 
veteran's characterization of these incidents but finds that 
there is no evidence of chronic medical residuals as a 
result.  As there is no evidence that any of these incidents 
caused permanent additional disability, the Board will focus 
primarily on the veteran's complaints of chronic debilitating 
pain, a curvature of the spine due to rib removal, residual 
scarring, limitation of motion, and a lack of perspiration.  

Multiple medical records show that the veteran does in fact 
experience additional disability as a result of VA medical 
care to the extent that she now suffers from chronic pain, a 
curvature of the spine due to rib removal, limitation of 
motion, and a lack of perspiration.  As an example, in an 
October 1996 letter, a VA Staff Internist indicated that he 
had treated the veteran for chronic pain following the 
resection of large cell cancer of the left lung.  He reported 
that she suffered from chronic pain in her neck, her left 
upper back, left lower rib cage, the scapular area and the 
arm, as well as depression and anxiety after surgeries.  
Moreover, in an October 2001 VA medical opinion, the examiner 
reflected that "indeed the disability this veteran suffers 
from are residuals of the medical treatment that was rendered 
in February and March of 1990."  Therefore, the Board 
concludes that the veteran has experienced additional 
disability as a result of VA treatment and that the 
additional disability is actually the result of such 
treatment.

The veteran's post-operative symptomatology appears to be 
due, in large part, to rib and nerve removal.  The consent 
form which the veteran signed prior to the surgery in 
February 1990 reflects that it specifically included the 
removal of ribs and nerves.  Therefore, the Board concludes 
that the veteran's surgery was undertaken with the consent of 
the veteran.

Even accepting that the veteran has suffered from additional 
disability as a result of surgery, this is not the end of the 
inquiry for entitlement to § 1151 benefits.  The Supreme 
Court in the Gardner case specifically stated that Congress 
did not intend to "compensate veterans for the necessary 
consequences of treatment to which the consented," using as 
an example "compensating a veteran who consents to the 
amputation of a gangrenous limb for the loss of the limb."  
Gardner, 115 S. Ct. at 556 n.3.

As noted above, the Attorney General in an opinion issued in 
January 1995 stated that the scope of the exclusion from 
§ 1151 coverage contemplated by the Gardner decision was a 
narrow exclusion, confined to injuries that are the 
necessary, or, at most, the close-to-certain results of 
medical treatment.  The Attorney General held that the Court 
did not intend to exclude from § 1151 coverage those injuries 
that are the unintended but foreseeable results of medical 
treatment.  Section 1151 requires VA to pay compensation for 
injuries resulting from medical treatment even if such 
injuries were reasonable possible consequences of treatment, 
i.e., even for "contemplated or foreseeable" results of 
non-negligent treatment.  Thus, compensation is payable for 
additional disability resulting from the February 1990 
surgery unless the additional disability is shown to be the 
"necessary consequences" of surgery properly administered 
with the express or implied consent of the veteran.  As noted 
above, necessary consequences are those which are certain to 
result from, or were intended to result from, the treatment 
administered.

The negative evidence in this case includes the June 1995 
opinion of a physician who reviewed the records in this case 
and concluded that the veteran's residual chest wall 
deformity and loss of muscle bulk of the left thoracic outlet 
and left upper chest were a "necessary consequence" of 
surgery.  He also concluded that the veteran's residual chest 
wall deformity due to loss of bone and muscle and pain with 
post-operative causalgia of the left shoulder and T-1 
distribution was a "necessary consequence" of surgery for 
an "extensive lung cancer involving the lung and the chest 
wall."

The negative evidence also includes the comments of the 
physician who examined the veteran in March 1997.  This 
physician indicated that the veteran's problems with her head 
bearing to the right, her difficulty rotating her head, her 
loss of normal use of the left shoulder, and the drooping and 
impingement of the left rib cage were due to the loss of the 
ribs with muscle attachments.  This clearly suggests that 
such residuals were the certain result of the removal of 
ribs.  The physician also reported that muscle attachments to 
the scapula were also "necessarily" severed leading to its 
prominence and that the veteran's arm sensitivity was from 
the sacrifice of the T-1 nerve.  This physician concluded 
that "her disabilities are for the very most part, certain 
and to a much less degree, very nearly certain, to be the 
result of proper medical treatment."

In summary, there is medical evidence that the following 
residuals are the certain or very nearly certain results of 
the surgery the veteran underwent in February 1990:

?	Deformity of the chest wall due to loss of bone and 
muscle;
?	Pain with post-operative causalgia of the left shoulder 
and T-1 distribution;
?	The head bearing to the right and difficulty rotating 
the head;
?	Loss of normal use of the shoulder;
?	Drooping and impingement of the left rib cage;
?	Prominence of the scapula.

The evidence which tends to support the veteran's claim 
includes a VA physician's comments in February 1992.  The 
physician identified many abnormalities resulting from the 
surgery, including the following:

?	The veteran's head was displaced to the right with an 
angulation of 35 degrees of the neck;
?	Depression of the superior aspect of the left clavicle 
and beneath the clavicle;
?	A deep depression in the area between the 
sternocleidomastoid and the trapezius muscles on the 
left;
?	A very marked scoliosis with the curve to the right;
?	The rib cage tilted to the left with the left rib cage 
touching the rim of the pelvis on the left;
?	Decreased grasp and decreased pinch on the left in the 
hand;
?	Diminished biceps power;
?	Abduction of the left arm against resistance markedly 
decreased;
?	Flexion and extension of the left upper extremity 
markedly decreased;

The physician provided the following comments:

These kinds of problems are sometimes 
encountered with surgery in the upper 
chest area.  It is quite often seen, as 
was well known in the past, when 
tubercular lesions were removed from the 
apices of the lungs, it was not uncommon 
to have problems with the neck and 
shoulder on the side of the surgery.

The physician's remarks clearly reflect that the residuals 
were not the certain or intended result of the surgery that 
the veteran underwent in February 1990.  A "certain" result 
of the surgery would be seen in all patients, not just 
"sometimes" or "quite often."  To state that it was "not 
uncommon" to have a particular problem as a result of the 
surgery would imply that it was a common, usual, or normal 
result, but not a certain or intended outcome of the surgery.

The conclusion that such residuals were not a certain result 
of the surgery that the veteran underwent in February 1990 is 
also supported by the October 2001 opinion of a VA physician 
who stated that "most patients" develop Horner's syndrome; 
that the veteran's scoliosis was a well known result of high 
chest wall resections; and that the "complications" she 
sustained were seen in a "significant portion" of the 
patients who needed to have such resections -- all of these 
statements identify foreseeable, but not certain, results of 
the surgery and tend to support the veteran's claim.  To 
identify a residual as a "complication" would seem by 
definition to exclude the residual from being a "certain" 
or "intended" result of the surgery.  As noted above, a 
"certain" result of the surgery would be seen in all 
patients, not just "most" or a "significant portion."

The conclusion that the veteran suffers from residuals that 
were not a certain result of the surgery she underwent in 
February 1990 is also supported by the March 2003 opinion of 
a VA thoracic surgeon.  This physician opined that chronic 
pain involving the left upper extremity (T-1 territory), left 
neck, left thorax (ribs), and left shoulder as well as loss 
of function due to the pain, were "anticipated residuals" 
of the surgical procedure -- in the opinion of the Board the 
word "anticipated" is equivalent to "contemplated or 
foreseeable," but not certain.  Thus, the Board equates the 
reviewing physician's characterization of "anticipated 
residuals" as equivalent to unintended but contemplated or 
foreseeable results of medical treatment.  

Clearly the "complications" or residuals of the surgery 
identified by the physicians who provided statements which 
tend to support her claim were not actually foreseen by the 
veteran.  While such residuals may have been foreseeable from 
a doctor's perspective, the residuals were not foreseeable 
risks of which the veteran had knowledge.  However, even if 
the veteran had foreseen such residuals as risks of the 
surgery, the Supreme Court in Gardner held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment.  

Thus, there is medical evidence that Horner's syndrome, 
scoliosis, chronic pain involving the left upper extremity 
(T-1 territory), left neck, left thorax (ribs), and left 
shoulder as well as loss of function due to the pain are 
complications seen in a significant portion of patients who 
have such surgery, or are anticipated residuals of the 
surgical procedure.  As noted above, the veteran is entitled 
to compensation under 38 U.S.C.A. § 1151 for the contemplated 
or foreseeable residuals of the surgery.  The evidence on 
file supporting the veteran's claim for compensation for 
Horner's syndrome, scoliosis, chronic pain involving the left 
upper extremity (T-1 territory), left neck, left thorax 
(ribs), and left shoulder as well as loss of function due to 
the pain is in relative equipoise with the negative evidence.  
Thus, the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for these residuals of the February 1990 
surgery.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In view of the Board's allowance of the 
veteran's claim, any failure to fully comply with VCAA 
requirements would not be prejudicial to the veteran.


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for Horner's syndrome, 
scoliosis, chronic pain involving the left upper extremity 
(T-1 territory), left neck, left thorax (ribs), and left 
shoulder as well as loss of function due to the pain is 
granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



